 Case 1:20-cr-00006-BMC Document 42 Filed 02/26/21 Page 1 of 3 PageID #: 106




NB:MJB
F. #2019R01483

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                               SUPERSEDING
                                                       INFORMATION
       - against -
                                                       Cr. No. 20-CR-006 (S-1) (BMC)
AARON WEINREB,                                         (T. 18, U.S.C., §§ 2422(a), 2428(a) and
                                                        3551 et seq.; 21, U.S.C., § 853(p))
                        Defendant.

---------------------------X

THE UNITED STATES ATTORNEY CHARGES:

  COERCION AND ENTICEMENT TO ENGAGE IN CRIMINAL SEXUAL ACTIVITY

               1.     In or about and between May 2019 and October 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant AARON WEINREB, did knowingly and intentionally persuade, induce, entice and

coerce an individual, to wit: John Doe #1, an individual whose identity is known to the

United States Attorney, to travel in foreign commerce, to engage in sexual activity for which

a person can be charged with a criminal offense, to wit: criminal sexual act in the third

degree, in violation of New York Penal Law Section 130.40(2).

               (Title 18, United States Code, Sections 2422(a) and 3551 et seq.)

                         CRIMINAL FORFEITURE ALLEGATION

               2.     The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 2428(a), which requires the forfeiture of: (a) any
 Case 1:20-cr-00006-BMC Document 42 Filed 02/26/21 Page 2 of 3 PageID #: 107

                                                                                                   2

property, real or personal, that was used or intended to be used to commit or to facilitate the

commission of such offense; and (b) any property, real or personal, constituting, or derived

from, proceeds obtained directly or indirectly as a result of such offense.

               3.     If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 2428(a); Title 21, United States Code,

Section 853(p))




                                                    __________________________________
                                                    SETH D. DUCHARME
                                                    ACTING UNITED STATES ATTORNEY
                                                    EASTERN DISTRICT OF NEW YORK
                 Case 1:20-cr-00006-BMC Document 42 Filed 02/26/21 Page 3 of 3 PageID #: 108

F. #2019R01483
FORM DBD-34             No.
JUN. 85

                                UNITED STATES DISTRICT COURT
                                              EASTERN District of NEW YORK

                                                        CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                                          vs.

                                                            AARON WEINREB,
                                                                                          Defendant.
                                     SUPERSEDING INFORMATION
                         (T. 18, U.S.C., §§ 2422(a), 2428(a) and 3551 et seq.; 21, U.S.C.,         §
                                                        853(p))

                              A true bill.

                         ________________________________________
                                                                                            Foreperson


                        Filed in open court this _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ day,

                        of _ _ _ _ _ _ _ _ _ _ _ _ A.D. 20 _ _ _ _ _

                         _______________________________________
                                                                                                 Clerk



                        Bail, $ _ _ _ _ _ _ _ _ _ _ _
                               _________________________________


                               Michael J. Bushwack, Assistant U.S. Attorney (631) 715-7878
